Citation Nr: 0832549	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is of 
record.

It appears that the veteran additionally may be raising 
entitlement to service connection for tinnitus.  However, 
this issue has not been previously adjudicated by the RO.  
This issue is therefore referred back to the RO for further 
consideration.


FINDINGS OF FACT

1.  A current bilateral hearing loss disability is not shown. 

2.  Throughout the rating period on appeal, the veteran's 
PTSD has been productive of not more than an occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159 (as amended), 3.303, 
3.307, 3.309, 3.385 (2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

A hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007). 

The veteran's service treatment records fail to show any 
hearing loss while the veteran was in service and reflect 
audiometric test results below the threshold minimums 
outlined above.  Additionally, the veteran's separation 
examination report dated in December 1969 indicated normal 
pure tone thresholds in the frequencies between 500 and 4000 
Hertz in decibels.

After leaving active duty, the veteran did not seek treatment 
for hearing loss.  At his September 2006 BVA hearing when 
asked whether he had seen any clinicians for hearing 
problems, the veteran responded "No, I have not."  The 
veteran's hearing was evaluated in a February 2004 VA 
examination.  The following pure tone thresholds, in 
decibels, were yielded at that examination:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
20
LEFT
10
10
10
20
20

Speech recognition scores were 96 for the right ear and 100 
for the left ear.  While the Board has considered the 
veteran's and his wife's September 2006 testimony,  and a 
February 2004 statement from his sister, with respect to his 
hearing, based on the audiometric results above, the evidence 
fails to establish that the veteran currently has a hearing 
loss for VA purposes.  As such, the claim of entitlement to 
service connection for hearing loss is denied.

II. Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's current 
appeal requests an entitlement to a higher rating for PTSD, 
relating back to an initial disability rating issued in March 
2004.  As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Service connection for PTSD was initially granted in a March 
2004 rating decision.  At that time, a 30 percent evaluation 
was assigned.  Throughout the rating period on appeal, the 
veteran has been assigned a 30 percent rating for PTSD.  He 
contends that his symptoms are of such severity as to warrant 
an increased rating throughout this period.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a 50 percent rating is warranted with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the weight of the 
evidence does not support an evaluation in excess of 30 
percent for PTSD for any portion of the rating period on 
appeal, as will be discussed below. 

Indeed, the overall evidence of record does not indicate that 
the veteran's PTSD has caused speech disorders.  
Specifically, his speech patterns have consistently been 
reported as normal and appropriate.  For examples, his speech 
was found unremarkable in rate and tone (2/04 VA 
examination); and fluent and very smooth (9/05 VA 
examination). 

His thought processes have similarly been assessed as normal.  
For example, a February 2004 VA examination report noted that 
the veteran's thought processes were logical.  A September 
2005 VA examiner noted "his intelligence, was not formally 
tested, but based on history, the educational achievement of 
receiving a masters in business administration, and current 
language skills, his intelligence is estimated to be 
significantly above the average range."  

The examiner further commented that there was "no evidence 
of flattened affect, circumstantiality, circumlocutory or 
stereotyped speech, inability or difficulty in understanding 
complex commands, significant impairment of long-term memory, 
impaired judgment, and impaired abstract thinking."  The 
Board has additionally considered that he has not alleged 
hallucinations or delusions.  Based on the foregoing, the 
evidence does not show speech, communication or deficiencies 
in thought process due to PTSD. 

Further, the evidence throughout the record demonstrates 
intact judgment and insight.  Specifically, the February 2004 
VA examination report indicated that the veteran's judgment 
and insight were both "good."  The September 2005 VA 
examination report noted that his "judgment for reality 
based as well as hypothetical situations were intact."  The 
examiner further commented that the veteran's "insight to 
his current life situation was apparent."  

Next, the evidence of record does reflect some panic attacks. 
Although the veteran did not report having panic attacks at 
his February 2004 VA examination, upon VA examination in 
September 2005, he indicated feeling intense anxiety and 
distress at times.  Further, at his September 2006 hearing, 
he reported that he "still get[s] panic attacks now and 
then," but was unable to indicate how often they occurred. 

Moreover, the evidence throughout the rating period indicates 
symptoms of social isolation.  For example, such isolation 
was noted in a February 2004 private treatment record.  The 
veteran's private treating clinical psychologist noted that 
"extracurricular activities are limited, and tend to be non-
personal and isolatory in nature.  He generally stays to 
himself and keeps his emotions private whenever possible."  
At the veteran's February 2004 VA examination he described 
himself as "isolated and admit[ted] that he is not very good 
socially."  The examiner further noted that the veteran did 
not have a very active social life and found it difficult to 
connect to people.  A May 2004 letter from his private 
treating clinical psychologist once again noted that the 
veteran kept himself relatively isolated from others.  

A September 2005 letter from his private treating clinical 
psychologist indicated that the veteran had acquired more 
self-acceptance and in turn, had been able to reach out to 
his formerly estranged grown children, his new family, and 
his work associates and customers.  A VA examination 
completed that same month, additionally noted in the 
"psychiatric history" section that the veteran continued to 
enjoy some time with his wife, outside the house and that 
they went to casinos together with another couple and enjoyed 
themselves. 

At the veteran's September 2006 hearing, he testified that he 
and his sometimes went to the casinos alone and at times 
would go to the movies as a social outlet.  Although he 
indicated a dislike of socializing outside of his home, he 
discussed in detail his profession in which he traveled, 
sometimes away for three nights a week and met with a manager 
or maintenance manger to discuss his products.  He testified 
that there were probably about 180 places that he went to 
sell his products.  

The Board also acknowledges that the veteran's February 2004 
VA examination report noted that his long-term memory was 
poor and that his short-term memory was good.  This was in 
contrast to findings at the September 2005 VA examination 
where the examiner noted, "there was no indication, of any 
problems with attention, concentration, abstraction, 
calculation, registration, retention, or recall."  He 
additionally testified at his September 2006 hearing that he 
had both short and long-term memory.

Despite the social isolation and disturbances in long-term 
memory detailed above, the overall evidence does not show 
that the veteran's PTSD symptoms have caused occupational and 
social impairment with reduced reliability and productivity 
such as to warrant the next-higher 50 percent evaluation 
under the general rating formula for mental disorders.  Of 
note, the veteran has a very active job which requires 
frequent travel and interaction with a large number of 
people, indicating his ability to interact with a level of 
social and occupational functioning that does not support a 
higher rating.

The Board has also considered the veteran's Global Assessment 
of Functioning (GAF) scores assigned by his private treating 
clinical psychologist and at his February 2004 and September 
2005 VA examinations.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM IV)).

Here, the February 2004 VA examination revealed a GAF score 
of 65, while a memorandum a few days later revealed a GAF 
score of 58.  The September 2005 VA examination revealed a 
GAF score of 60.  Private treatment records revealed the 
following scores:  February 2004 (GAF 45) and September 2005 
(GAF 45). 

Therefore, the GAF scores referable to the veteran's PTSD 
range from 45 to 65.  In this regard, the Board notes that 
scores ranging from 41-50 reflect more serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  While scores ranging 
from 61-70 reflect some mild symptoms (e.g. depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  

Indeed, the competent evidence does not show suicidal 
ideation. Although the February 2004 VA examination report 
noted that the veteran admitted to having had past suicidal 
thoughts, he further stated that he did not have any current 
suicidal or homicidal thought or plans.  The examiner 
additionally noted that there were no indications of 
obsessive thoughts or ritualistic behaviors.  The veteran 
additionally reported prior suicidal ideation at his 
September 2005 VA examination but indicated that this had 
occurred during his periods of heavy drinking and were now 
well in the past.  

Further, the evidence shows that the veteran has been 
employed for a number of years.  Although he testified that 
he was not a good "team player," his social and 
occupational functioning is not shown to be seriously 
impaired as evidenced by the nature of his job.  Thus, the 
lower GAF scores are not consistent with the veteran's actual 
disability picture.

Based on the above, an initial evaluation in excess of 30 
percent is not warranted for any portion of the rating period 
on appeal. In reaching this conclusion, the benefit of the 
doubt doctrine has been applied where appropriate. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the statements from the veteran, his 
wife, and his sister, regarding his service-connected PTSD.  
In particular, their belief that his disability picture is 
more severe than that contemplated by a 30 percent rating. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his family are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses. Layno, 6 
Vet. App. at 470. As lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

The Board acknowledges the veteran's and his family member's 
belief that his symptoms are of such severity to warrant a 
higher rating, however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than their assessment of the severity of his 
disability. 

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

In fact, the VA examiner commented in his September 2005 
report that there was no documentation of any time lost from 
work that was a direct result of PTSD symptomatology.  
Although the veteran later testified at his September 2006 
BVA hearing that he had once been fired from a job for not 
being a "team player," as discussed above, he is employed 
in sales.  Hence, assignment of an extra- schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

III.  VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's increased rating claim, he is 
challenging the initial evaluation following the grant of 
service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records and in 
February 2004 and September 2005, he was afforded formal VA 
examinations.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Regarding the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in November 2003 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in September 2006.  At this hearing a 
decision was made to "hold the record open" for 60 days, in 
order to provide him with the opportunity to submit a 
"private audiology report and other medical evidence."  No 
additional documents were submitted.  Next, a specific VA 
medical opinion pertinent to the issue on appeal was obtained 
in February 2004.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the service connection 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 30 percent for PTSD is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


